                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             CIVIL FILE NO. 3:17-CV-37

 UNITED STATES OF AMERICA ex rel.
 TARYN HARTNETT, and DANA
 SHOCHED,

                Plaintiffs,                                           ORDER

                vs.

 PHYSICIANS CHOICE LABORATORY
 SERVICES, DOUGLAS SMITH, PHILIP
 MCHUGH AND MANOJ KUMAR,

                Defendants.




       THIS MATTER IS BEFORE THE COURT on the Stipulation of Dismissal of Claims

Against Defendant Philip McHugh filed by the United States, Defendant Philip McHugh and

Relators James D. Jenkins, Elizabeth Coyle, and Elizabeth Merry (the “Parties”), pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure and the qui tam provisions of the False Claims

Act, 31 U.S.C. § 3730(b)(1) (Doc. 143).

       Upon review of the Stipulation of Dismissal, the Settlement Agreement executed by the

Parties, and the entire record of this cause, the Court hereby enters the following Order.

       IT IS, THEREFORE, ORDERED that:

       1.      The Court approves the dismissal of the claims and causes of action as set forth in

the United States’ Complaint in Intervention (Doc. 38) against only Defendant McHugh, with

prejudice as to the United States;




      Case 3:17-cv-00037-KDB-DCK Document 144 Filed 03/26/21 Page 1 of 2
       2.      The United States and Defendant McHugh shall each bear their own costs and

attorney’s fees related to the Complaint in Intervention;

       3.      The Court retains jurisdiction over the claims of Relators Jenkins, Coyle and Merry,

pursuant to 31 U.S.C. § 3730(d), to recover reasonable expenses, attorneys’ fees, and costs

associated with the above-captioned litigation from Defendant McHugh;

       4.      The Court retains jurisdiction to the extent necessary to enforce the terms of the

Settlement Agreement (Doc. 143-1), including but not limited to entry of a Consent Order (Doc.

143-2) in the event of an “Uncured Default,” as that term is defined in, and consistent with, the

default provisions of the Settlement Agreement;

       5.      The Court retains jurisdiction over the United States’ claims and causes of action

against Defendant Douglas Smith; and

       6.      All other papers or Orders on file in this matter currently under seal shall remain

under seal.

SO ORDERED.




                       Signed: March 26, 2021




                                     2
      Case 3:17-cv-00037-KDB-DCK Document 144 Filed 03/26/21 Page 2 of 2
